UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6097



CHRISTOPHER JAY CHAVIS,

                                              Plaintiff - Appellant,

          versus


ALFREDO HERNANDEZ; ROBERT DYKES; LIEUTENANT
HOFNER; LIEUTENANT STRICKLAND; LIEUTENANT
WELBORNE; SERGEANT PULLEY; NORTH CAROLINA
DEPARTMENT OF CORRECTIONS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-01-574-5H)


Submitted:   March 21, 2002                 Decided:   March 29, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Jay Chavis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christopher Jay Chavis, a North Carolina inmate, appeals the

district court’s order denying relief on his 42 U.S.C.A. § 1983

(West Supp. 2001) complaint under 28 U.S.C.A. § 1915A (West Supp.

2001).   We have reviewed the record and the district court’s

opinion and find that this appeal is frivolous.    Accordingly, we

dismiss the appeal on the reasoning of the district court.     See

Chavis v. Hernandez, No. CA-01-574-5H (E.D.N.C. Dec. 21, 2001). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2